Citation Nr: 0606030	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to July 
1978 (active duty for training (ACDUTRA)).  He also had 
another scheduled period of ACDUTRA from July 28, 1990, until 
August 11, 1990 (he was provided an early release on August 
3, 1990).  

This appeal is from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO).

The Board of Veterans' Appeals (Board) remanded this case in 
June 2005 so that the veteran could be scheduled for a 
videoconference hearing.  

The veteran testified at a videoconference hearing in 
December 2005 before the undersigned Acting Veterans Law 
Judge, who the Chairman of the Board of Veterans Appeals 
designated to conduct the hearing and decide the appeal.  38 
U.S.C.A. § 7107 (West 2002).

The reopened issue of entitlement to service connection for a 
psychiatric disorder, as discussed below, and the issues of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease and for entitlement to TDIU benefits, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision in November 1993 denied 
service connection for a psychiatric disorder ("anxiety") 
based on a finding that only accidental injuries qualify for 
service connection for reserve and National Guard service.  

2.  Evidence received since the November 1993 rating decision 
is new; tends to relate to an unestablished fact necessary to 
substantiate the claim in that it shows that currently 
diagnosed psychiatric disorders (anxiety and depression) may 
be related to his military service, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the November 1993 rating decision 
denying service connection for a psychiatric disorder is new 
and material, and such claim may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published. See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Regulations implementing the VCAA also include a new 
definition of new and material evidence applicable to claims 
to reopen filed on or after August 29, 2001.  It applies in 
the instant case.  The duty to assist provisions of the VCAA 
do not apply until a previously denied claim has been 
reopened.  38 U.S.C.A. § 5103A(f).  All pertinent mandates of 
the VCAA and implementing regulations are met.  Finally, in 
light of the disposition below, and that the Board is 
undertaking further development, any technical notice 
deficiency along the way has not resulted in the veteran 
being prejudiced in any way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Factual Background

The veteran's service medical records show normal psychiatric 
evaluation on July 1977 National Guard enlistment 
examination.  In August 1990, during a period of ACDUTRA, the 
veteran complained of chest pain, a warm sensation on the 
left side of his face, and of left arm pain.  "Anxiety 
reaction cardiac" was diagnosed.  

Service connection for "anxiety" was denied by the RO in 
November 1993; the RO found that the veteran's claimed 
psychiatric disorder was not related to his service.  The RO 
added that "only accidental injuries" qualify for service 
connection for reserve and National Guard members.  The 
veteran was notified of this decision in December 1993, and 
did not appeal it.

In March 2002 the veteran sought to reopen a claim for 
service connection for a psychiatric disability, 
characterizing the disability claimed as a 
"neuropychiatric" [sic] disorder.

VA mental health outpatient treatment records dated in March 
and April 2002 show that the veteran was anxious and 
depressed.  

A November 2003 letter from a VA physician indicates that the 
veteran was being treated at the VA Medical Center (VAMC) in 
Brooklyn, New York for severe anxiety and depression.  The 
physician noted that the veteran's anxiety had its "onset" 
as a result of his military service.  The physician also 
pointed out that during the veteran's military service he 
complained of chest pain, and was diagnosed with "Anxiety 
Reaction Cardiac."  The VA physician added that it was his 
medical opinion that "the anxiety reaction [c]ardiac is a 
direct result of the anxiety disorder he suffered from 
today."  


Law and Regulations

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held, however, that 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (2000).

As noted above, 38 C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date, and 
the new criteria apply.  The revised definition requires that 
evidence raise a reasonable possibility of substantiating the 
claim in order to be considered "new and material," and 
defines material evidence as evidence, which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
While the appellant was not provided with the revised 
definition of "new and material evidence," the Board finds 
that he is not prejudiced by the decision below.

Analysis

As previously indicated, the RO denied service connection for 
"anxiety" in November 1993, finding that only "accidental 
injuries" qualified for service connection for reserve and 
National Guard members.  

The Board parenthetically observes that service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  


Also, and, significantly, active duty includes any period of 
ACDUTRA during which an individual was disabled by a disease 
or injury incurred or aggravated in the line of duty.  38 
C.F.R. § 3.6(a).

Evidence added to the record since the November 1993 decision 
is new; tends to relate to an unestablished fact necessary to 
substantiate the claim; and raises a reasonable possibility 
of substantiating the claim.  Since the previous denial was 
essentially inaccurately premised on a finding that the 
psychiatric disability diagnosed, "anxiety reaction 
cardiac," was not a compensable disability, evidence showing 
an acquired psychiatric disability (for which compensation 
may be awarded) tends to relate to an unestablished fact 
necessary to substantiate the claim.  As the veteran had 
psychiatric symptoms in service to which the current 
psychiatric disability might possibly be related, the new 
evidence raises a reasonable possibility of substantiating 
the claim.  Hence, the additional evidence received is both 
new and material, and the claim of service connection for a 
psychiatric disorder may be reopened.


ORDER

New and material evidence having been received, the claim of 
service connection for a psychiatric disorder is reopened; 
the appeal is granted to this extent only.


REMAND

The reopening of the claim for service connection for a 
psychiatric disorder triggers the duty to assist provisions 
of the VCAA, which must be met prior to de novo review of the 
claim.  The duty to assist includes obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.


The veteran currently suffers from a variously diagnosed 
psychiatric disorder (anxiety and depression).  In August 
1990 (during a period of ACDUTRA), he exhibited psychiatric 
symptoms which were characterized as, in part, "anxiety 
reaction."  In hindsight, this finding may possibly be 
related to a currently diagnosed acquired psychiatric 
disorder.  This is a medical question best resolved by 
competent medical opinion.

Concerning all of the claims currently before the Board, to 
include entitlement to service connection for coronary artery 
disease and for entitlement to TDIU benefits, the veteran's 
claims file reveals numerous opportunities to assist him in 
developing evidence necessary to substantiate his claims.  
These opportunities correspond to instances of VA's failure 
to discharge its duty to do so.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).

The veteran testified in an December 2005 videoconference 
hearing before the undersigned that he had been in receipt of 
Social Security Administration (SSA) disability benefits 
since April 2004.  See page 11 of hearing transcript 
(transcript).  He reported that the SSA benefits had been 
awarded him for both "psychiatric" and "medical" 
disorders.  See page 12 of transcript.  

SSA disability records of unknown or uncertain content must 
be presumed pertinent to all pending VA compensation claims.  
Consequently the Board must defer action on all claims at 
issue in this appeal.  VA must obtain all SSA records 
pertinent to the veteran's medical history.  38 C.F.R. 
§ 3.159(c)(2) (2005); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The veteran testified that he had been receiving treatment 
for his claimed psychiatric disorder at the VAMC in Brooklyn, 
New York since 1990.  The veteran's representative informed 
VA in March 2002 that medical evidence pertinent to the 
veteran's claims could be found at the Brooklyn VAMC.  
Thereafter (presumably), an undated Deferred Rating Decision 
shows that outpatient records from this medical facility were 
to be sought for "the past 2 years."  Review of the record 
shows that VA outpatient records are on file, dated from 
April 1999 to April 2002.  The RO should obtain any VA 
medical records, beginning in August 1990 to the present, not 
in the claims file.  38 C.F.R. § 3.159(c)(3) (2005).

A DA Form 2173, Statement of Medical Examination and Duty 
Status, shows that the veteran complained of chest pain, 
accompanied with a warm sensation on the left side of his 
face and pain in the left arm, in August 1990.  This occurred 
during a period of ACDUTRA.  The supplied diagnosis was 
"acute reaction cardiac."  It was also noted that the 
veteran was referred to Mercy Hospital where he was treated.  
It does not appear that any attempt has been made to obtain 
records of this treatment.  Such records may contain 
information bearing on the veteran's claims.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain complete VA 
clinical records (with the exception of 
those already of record, dated from April 
1999 to April 2002) from the Brooklyn 
VAMC of all treatment/testing/evaluations 
afforded the veteran since August 1990.

2.  The RO should obtain from Mercy 
Hospital all records of treatment 
afforded the veteran in August 1990, per 
the August 1990 DA Form 2173.  If the 
records cannot be obtained, the attempt 
to obtain them should be documented for 
the record.

3.  The RO should obtain from SSA a copy 
of their decision regarding the veteran's 
claim for disability benefits, as well as 
copies of the medical records considered 
by SSA in making that determination.  If 
such records are unavailable because they 
have been lost or destroyed, it should be 
so noted for the record.


4.  The veteran should be scheduled for a 
VA examination by a psychiatrist to 
determine the nature and etiology of his 
current psychiatric disability.  His 
claims file must be made available to, 
and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should determine the correct 
diagnosis (es) for the veteran's current 
psychiatric disability and opine whether, 
as likely as not, such disability is 
related to service/any psychiatric 
complaints therein (to include those 
documented in August 1990) (and, if so, 
in what way).  The examiner should 
comment on those findings cited as part 
of the above-discussed November 2003 
letter from the VA physician.  The 
examiner should explain the rationale for 
all opinions given.

5.  The RO should thereafter readjudicate 
the claims at issue.  The veteran's claim 
for service connection for a psychiatric 
disorder should be readjudicated on a de 
novo basis.  If any claim remains denied, 
the appellant and his representative 
should be provided an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112). 


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


